U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q A2 (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A through N/A Commission File No. 000-53612 Bonanza Goldfields Corp. (Name of registrant as specified in its charter) Nevada 26-2723015 State of Incorporation IRS Employer Identification No. 736 East Braeburn Drive, Phoenix, AZ 85022 (former address 2415 East Camelback Road, Phoenix, AZ 85016) (Address of principal executive offices) (928) 251-4044 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨
